


Exhibit 10.36

 

Schedule of Non-Employee Director Compensation

 

Our non-employee directors receive an annual fee of $35,000 and reimbursement of
travel expenses in consideration for their services as directors.  Non-employee
directors who also serve as members of our Audit Committee receive an additional
$15,000 per annum, and the non-employee director who serves as Chairman of our
Audit Committee receives an additional $20,000 per annum.

 

Our three non-employee directors who are unaffiliated with Oaktree or MTS are
also entitled to receive annual restricted stock award grants having a value
equal to $80,000.  These awards will fully vest one year after the date of grant
based on continued service with us.

 

Our three non-employee directors who are affiliated with Oaktree or MTS are also
entitled to an annual cash payment of $80,000.

 

We have established a directors’ deferred compensation plan for all non-employee
directors. In 2009, Mr. Dimick elected to participate in the director plan and
have his annual board membership fee of $35,000 deferred into a stock account
and converted quarterly into phantom shares. Upon retirement, separation from
the Board of Directors, or the occurrence of a change of control, Mr. Dimick has
the option of being paid cash or issued common stock for his phantom shares.  No
other directors participated in the director plan in 2009.  Effective as of
January 1, 2010, Mr. Dimick elected to stop any deferrals under the director
plan with respect to board fees earned after such date. 

 

In December 2008, we provided the non-employee directors a one-time opportunity
to cash-out the deferred stock account balance at December 31, 2008. Messrs.
Dimick, Helfet and Samek directed that 100% of their phantom shares under the
director plan as of December 31, 2008 be paid out to them in cash on specified
dates in January 2009.

 

--------------------------------------------------------------------------------
